Citation Nr: 0710108	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  06-23 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right ear 
hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from July 1943 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 rating decision.  In a decision issued in 
October 2006, the Board determined that new and material 
evidence had not been received to reopen a claim of service 
connection for left ear hearing loss.  As well, the Board 
remanded for procedural development the issue of the 
sufficiency of evidence to reopen a claim of service 
connection for right ear hearing loss.  

In January 2007, the rating activity issued a supplemental 
statement of the case in which it was determined that new and 
material evidence had not been received to reopen the claim 
of service connection for right ear hearing loss.  The case 
has been returned to the Board for continuation of appellate 
review.  

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1. By an unappealed November 1997 decision, the RO denied 
service connection for hearing loss of the right ear.

2. Evidence received since the November 1997 RO decision does 
not raise a reasonable possibility of substantiating the 
claim of service connection for hearing loss of the right 
ear.



CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
hearing loss of the right ear.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by the letter dated in October 2006.  
The RO specifically informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf, to submit any evidence in his possession 
pertaining to his claim.  Earlier, in connection with the 
current appeal, the RO's VCAA letter in August 2006 notified 
the veteran of the type of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

The October 2006 letter adequately provided notice of all 
three requirements set forth in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) with regard to new and material evidence 
claims.  That letter also notified the veteran of (1) the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) the 
evidence and information necessary to substantiate each 
element of the underlying service connection claim; and (3) 
what specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  

As noted above, the RO's October 2006 VCAA letter informed 
the veteran of the evidence and information necessary to 
substantiate each element of the underlying service 
connection claim.  Additionally, the RO pointed out that the 
November 1997 rating decision denied service connection for 
right ear hearing loss on the basis that the veteran had not 
then presented a well-grounded claim.  The October 2006 VCAA 
letter stated the elements of a well-grounded claim of 
service connection.  The Board notes that well-groundedness 
is no longer the standard of proof for establishing service 
connection, and it was referenced only by way of recounting 
the procedural backdrop to the current appeal.  

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains additional evidence received since the last 
adjudication of the claim.  In addition, neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate his 
claim.  The Board is also unaware of any such evidence. 
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claim.

The record also reflects that the originating agency 
adjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's finding 
that the claim is not reopened by way of submission of new 
and material evidence, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

In November 1997 RO decision denied service connection for 
hearing loss of the right ear.  The veteran was informed of 
the denial decision and did not appeal within the one year 
prescribed period.  

The bases of the November 1997 denial were that there was no 
evidence showing that the disability was incurred in service, 
no evidence of hearing loss for over 50 years after the 
veteran's separation from service, and no competent evidence 
that disability is related to service or noise exposure in 
service.  In reaching its decision, the RO considered the 
veteran's argument that right ear hearing loss was related to 
his duties as a ship gunner.  Also considered was a citation 
awarding the veteran the Bronze Star Medal for his part in 
shooting down an enemy plane making a fanatical attack upon 
his ship, as well as a ship history describing the many 
combat incidents in which the USS San Jacinto was involved, 
including shooting down of enemy planes attempting suicide 
attacks.  

In August 2005, the veteran sought to reopen his claim.  To 
reopen the claim, the veteran must submit new and material 
evidence. 38 U.S.C.A. §§ 5108, 7105.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

New evidence received since the RO's 1997 decision consists 
of VA clinical records dated from November 2004 to May 2005 
showing current hearing loss.  This evidence, while new, is 
not material as it fails to demonstrate that hearing loss was 
incurred in service or that it is related to service.  The 
evidence is merely cumulative and redundant of the evidence 
already of record and does not raise a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

Other new evidence added to the record since the RO's 1997 
decision consists of certain documents provided by the 
veteran.  One is a copy of photographs, with the veteran's 
annotations, showing him in uniform during service and the 
other consists of news releases which mention that more than 
500 planes, primarily kamikazes, had attacked.  

The documentary evidence provided by the veteran is new.  He 
supplied this evidence in support of his assertion that he 
has right ear hearing loss attributable to noise exposure 
during service.  That assertion, however, is not new, as the 
veteran had earlier contended that his right ear hearing loss 
stemmed from the noise of gunfire that was expended in 
shooting down attacking enemy aircraft and performing other 
combat duties.  In sum, the documentary evidence, although 
new, is provided in support of his earlier stated allegation 
linking his current right ear hearing loss to events or 
occurrences of military service.  That allegation is not new 
evidence, but merely cumulative of evidence already of 
record.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Moreover, the veteran's assertion linking right ear hearing 
loss to military service amounts to an opinion about a matter 
of medical causation.  There is no indication from the record 
that he has medical training or expertise.  As a lay person, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
cannot serve as the predicate to reopen a claim for 
compensation benefits.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable, and his petition must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the 
request to reopen the claim for service connection for 
hearing loss of the left ear is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


